     Case 3:19-cv-00384-MMD-CLB Document 28 Filed 12/01/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     CHERYL ANN CARLSON,                              Case No. 3:19-cv-00384-MMD-CLB
7                                   Plaintiff,                       ORDER
8            v.
9
      ANDREW M. SAUL, Acting
10    Commissioner of Social Security,
11                               Defendant,
12    SOCIAL SECURITY
      ADMINISTRATION OFFICE
13    OF GENERAL COUNSEL,
14                           Interested Party.
15

16         Pro se Plaintiff Cheryl Ann Carlson brings this action under 42 U.S.C. § 405(g).
17   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
18   United States Magistrate Judge Carla L. Baldwin (ECF No. 27), recommending Plaintiff’s
19   motion for remand for consideration of new medical evidence (ECF No. 24 (“Remand
20   Motion”))1 be denied, and that Defendant Andrew Saul’s motion to affirm Defendant’s
21   decision denying Plaintiff disability insurance benefits and supplemental security income
22   (ECF No. 25 (“Affirm Motion”)) be granted. Plaintiff had until November 30, 2020 to file an
23   objection. To date, no objection to the R&R has been filed. For this reason, and as
24   explained below, the Court adopts the R&R, and will deny Plaintiff’s Remand Motion, and
25   grant Defendant’s Affirm Motion.
26

27         1Judge  Baldwin properly construed a document that Plaintiff filed (ECF No. 24) as
     a motion to remand. (ECF No. 27 at 1.)
28
     Case 3:19-cv-00384-MMD-CLB Document 28 Filed 12/01/20 Page 2 of 2



1           The Court “may accept, reject, or modify, in whole or in part, the findings or

2    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

3    fails to object to a magistrate judge’s recommendation, the Court is not required to

4    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

5    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

6    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

7    recommendations is required if, but only if, one or both parties file objections to the

8    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

9    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

10   clear error on the face of the record in order to accept the recommendation.”).

11          Because there is no objection, the Court need not conduct de novo review, and is

12   satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends denying

13   Plaintiff’s Remand Motion because the July 30, 2020 Spine Nevada medical report is not

14   material to the Defendant’s decision, but rather could be material to a new application for

15   benefits. (ECF No. 27 at 8.) The Court agrees with Judge Baldwin. Having reviewed the

16   R&R and the record in this case, the Court will adopt the R&R in full.

17          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

18   No. 27) is accepted and adopted in full.

19          It is further ordered that Plaintiff’s motion for remand (ECF No. 24) is denied.

20          It is further ordered that Defendant’s motion to affirm (ECF No. 25) is granted.

21          The Clerk of Court is directed to enter judgment in accordance with this order and

22   close this case.

23          DATED THIS 1st Day of December 2020.

24

25

26                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
27

28

                                                   2
